Case:4120ecv-00891-RTrDocument 10 Filed 09/21/20 Page1of21 PagelD 338

PRISONER’S CiVIL RIGHTS COMPLAINT (Rev. 05/2015) NO RTH Bar RN Dh ISTRICT OF EE ‘hig
FILED

IN THE UNITED STATES DISTRICT CQURT
FOR THE NORTHERN DISTRICT OF TEXAS

 

Kam ci otha om Sudha CLERK, U.S. DISTRICT COuRT
Plaintiff's Name and ID Number// OURT

€or Caceioe\| ANCL

Place of Confinement _

 

 

CASE Ne: 4:20-cv-891-P
(Clerk will assign the number)

 

vi.

aarton Cat \ G50 F rt cocuetl

Defendant’s Name and Address
A Gathoay RO. Box 27187
Sefendant s Name antl Address T1. LUCE \\n “x.
Of eal Address ie \ at]

(DO NOT USE “ET AL.”)

 

 

 

 

INSTRUCTIONS - READ CAREFULLY
NOTICE:
Your complaint is subject to dismissal unless it conforms to these instructions and this form.

1. To start an action you must file an original and one copy of your complaint with the court. You should keep a
copy of the complaint for your own records.

2. Your complaint must be legibly handwritten, in ink, or typewritten. You, the plaintiff, must sign and declare
under penalty of perjury that the facts are correct. If you need additional space, DO NOT USE THE REVERSE
SIDE OR BACK SIDE OF ANY PAGE, ATTACH AN ADDITIONAL BLANK PAGE AND WRITE ON IT.

3. You must file a separate complaint for each claim you have unless the various claims are all related to the same
incident or issue or are all against the same defendant, Rule 18, Federal Rules of Civil Procedure. Make a short and
plain statement of your claim, Rule 8, Federal Rules of Civil Procedure.

4. When these forms are completed, mail the original and one copy to the clerk of the United States district court
for the appropriate district of Texas in the division where one or more named defendants are located, or where the
incident giving rise to your claim for relief occurred. If you are confined in the Texas Department of Criminal
Justice, Correctional Institutions Division (TDCJ-CID), the list labeled as “WENUE LIST” is posted in your unit
law library. It is a list of the Texas prison units indicating the appropriate district court, the division and an address
list of the divisional clerks.

——_...
Case 4:20-cv-00891-P Document 10 Filed 09/21/20 Page 2of21 PagelD 339
FILING FEE AND IN FORMA PAUPERIS (1FP)

1. In order for your complaint to be filed, it must be accompanied by the statutory filing fee of $350.00 plus an
administrative fee of $50.00 for a total fee of $400.00.

2. Ifyou do not have the necessary funds to pay the fee in full at this time, you may request permission to proceed
in forma pauperis, In this event you must complete the application to proceed in forma pauperis, setting forth
information to establish your inability to prepay the fees and costs or give security therefor. You must also include
a current six-month history of your inmate trust account. If you are an inmate in TDCJ-CID, you can acquire the
application to proceed in forma pauperis and the certificate of inmate trust account, also known as in forma pauperis
data sheet, from the law library at your prison unit.

3. The Prison Litigation Reform Act of 1995 (PLRA) provides “... if a prisoner brings a civil action or files an
appeal in forma pauperis, the prisoner shall be required to pay the full amount of a filing fee.” See 28 U.S.C.
§ 1915. Thus, the court is required to assess and, when funds exist, collect, the entire filing fee or an initial partial
filing fee and monthly installments until the entire amount of the filing fee has been paid by the prisoner. If you
submit the application to proceed in forma pauperis, the court will apply 28 U.S.C. § 1915 and, ifappropriate, assess
and collect the entire filing fee or an initial partial filing fee, then monthly installments from your inmate trust
account, until the entire $350.00 statutory filing fee has been paid. (The $50.00 administrative fee does not apply
to cases proceeding in forma pauperis.)

4. Ifyou intend to seek in forma pauperis status, do not send your complaint without an application to proceed in
forma pauperis and the certificate of inmate trust account. Complete all essential paperwork before submitting it
to the court.

CHANGE OF ADDRESS

It is your responsibility to inform the court of any change of address and its effective date. Such notice should be
marked “NOTICE TO THE COURT OF CHANGE OF ADDRESS?” and shall not include any motion for any
other relief. Failure to filea NOTICE TO THE COURT OF CHANGE OF ADDRESS may result in the dismissal
of your complaint pursuant to Rule 41(b), Federal Rules of Civil Procedure.

I. PREVIOUS LAWSUITS:
A. Have you filed any other lawsuit in state or federal court relating to your imprisonment? __yes Kno

B. If your answer to “A” is “yes,” describe each lawsuit in the space below. (If there is more than one
lawsuit, describe the additional lawsuits on another piece of paper, giving the same information.)

1. Approximate date of filing lawsuit:

 

2. Parties to previous lawsuit:
Plaintiff(s)
Defendant(s)

Court: (If federal, name the district; if state, name the county.)

 

 

 

Cause number:

 

Name of judge to whom case was assigned:

 

Disposition: (Was the case dismissed, appealed, still pending?)

 

ID Ww Rw

Approximate date of disposition:

 
Case 4:20-cv-00891-P Document 10 Filed 09/21/20 Page3of21 PagelD 340
Il. - | PLACE OF PRESENT CONFINEMENT: yooee Cac 0 \\

ILL. EXHAUSTION OF GRIEVANCE PROCEDURES:
Have you exhausted all steps of the institutional grievance procedure? ___YES X NO

Attach a copy of your final step of the grievance procedure with the response supplied by the institution.

IV. PARTIES TO THIS SUIT:

a.
A. ste Gaan ee Swaap dna Forsuiine c\\ 6 X- (Lot
0 Aer 27129 Fock Wola Sy a JL127

 

B. Fullname of each defendant, his official position, his place of employment, and his full mailing address.

cagiendant Laden Cact, Ane Coseace ~v \\ 20. KOKQU37
SL woe liq OL: Fwia/9

Briefly describe th his) or omission(s) of this defendant which you claimed harm vel |
Vights Gd

die Letutic
Byte ite tack con Cnt eaiclat bata] Cans iti om usaX® OUN eye

Defendant HSN Coedieaany Eee Cary ol? 00. eax 89120 FF Ucorth
NY YIN? -
Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

cruel and unumul punshment. mente! (ata acu, tacdlihemnae.
vidlelionS @ Oo} roap conan oN] MOS eo lf 1 :
Defe t#3: rt

0.0.60694187 EE Loch “x. Wwlaz

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

Kame ab above.
Defendant#4: (1%. Cole - Vaur® Fee. Gayeroll 20. Box 27/57

 

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

Ausne GD above

Defendant #5: (Vs - CR, Soot
lind Bergoacll ko. ex F737

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.
Zant G2 Above.

D\. Saady - Fine Garyoel] CO. 60x27187
CUNNL aborxe .

wecical Direetet Dr. pangham HN, Carsicet|

DO. &X W467
Same ao abot
Case 4:20-cv-00891-P Document 10 Filed 09/21/20 Page4of21 PagelD 341
V. STATEMENT OF CLAIM:

State here in a short and plain statement the facts of your case, that is, what happened, where did it happen,
when did it happen, and who was involved. Describe how each defendant is involved. You need not give
any legal arguments or cite any cases or statutes. If you intend to allege a number of related claims, number
and set forth each claim in a separate paragraph. Attach extra pages if necessary, but remember the
complaint must be stated briefly and concisely. IF YOU VIOLATE THIS RULE, THE COURT MAY
STRIKE YOUR COMPLAINT.

Ta Ce pile tp “hor! “WOO wnolbd in all Cans ot
4lanll an' al0" Qelondants [ee save Re fershipe antall
de bee kept a0 wo tty eoinal Counplact )
Vioalliens a Ute PE nnel [ft Crendmen? - -“Cynel 7
thnzweul pusttubest, Total lack. p) dni pelea. de. heart Iy
Pecarcle (ae Hout bec Hh mental peg
quudo (Alo | Gaal, NCC dev! et bal Fak ce apc
QLOUOE\_» luna a, Lights LIny CCC ALVO onintt AO jal
ojete Gaal matt, i 7 oe ay) Abuoe.
Cn (at
RE

Wich on 40.501 testiran, aot
LE Line le Prynal the fle’ a

State briefly exactly what you want Nag our to do for you. Make no legal arguments. Cite no cases or
Statutes.

Realy a Cha LAZO SA re. | oe} 4b MOvter2. Ache Conape 2G htn,

Cela. widbudolry 9% Bhendbo"F pnveWal/s wo" fide to”

lealth P yrentel acs yo.
VII. GENERAL BACKGROUND INFORMATION:

A. State, in complete form, all names you have ever used or been known_by including any and all aliases.

Sammon Tiel Mo don Voume )

 

 

 

B. List all TDCJ-CID identification numbers you have ever been assigned and all other state or federal
prison or FBI numbers ever assigned to you.

OWiahamea Ret. of Canecthanas as Samanbo Lie
Doc 4- SLUDol
VII. SANCTIONS:

A, Have you been sanctioned by any court as a result of any lawsuit you have filed? YES NO

B. If your answer is “yes,” give the following information for every lawsuit in which sanctions were
imposed. (If more than one, use another piece of paper and answer the same questions.)

1. Court that imposed sanctions (if federal, give the district and division):

 

Case number:

 

Approximate date sanctions were imposed:

 

me tt

Have the sanctions been lifted or otherwise satisfied? YES NO
il | i
Fackrs |! “
Case 4:20-cv#@0891-P es 1 ee nate ee 50f 21 PagelD 342 |
| Couso oO LVN

Nie lation of 8™ Awmmdment

The prisen author ines Aid NOT +ake

the inmates needs during a World rhe

Pow dew iwito cons icherotion and did Wot

provide campotible Facilites that met

or meet “ awilized stanclards of decency.
i. Deliberate TEndilerence

2- Extreme and un yostiFred security
measures coith \ack there of that
led to neqarnve  Covid-\4 inmates
to bein j forced wre be comin {
“posinve”™ with Covid-\4 costing
\iveS and further syuCCer NA -

3, Denia oF Any Treatments
as prysical
2) Mental

\. Unnecessary and wanton iNL\chon
oF Pain +.
Prison oFicyals most respon ch ho
al) oF Your Serious medical needs:
COV IDG can Yot ye taken as
Yione Sermovus and That us hod
irwas and is handled at Emc
C axswe \L-

5 -Clothiag 2 Beda g -MSomen we re
Corceck “Xo wear tke same Ay
Clones & Bedding for \8 days plus
Case 4:20-cv-00891-P Document 10 Filed 09/21/20 Page6of21 PagelD 343 (FZ

clays while sick with CoviD-\9

lo: Fay lure +o O\\ OU the nma tes +o propeclyss
dispose of wastes yioldtes the &™
Pry encdmernt: A\\ of themmares | ("1 Unit
A Norn Weve Mreateneck at * Con point”
ever restroom needs and heck
ladies bleeding of thomselyes arch
urinating on HwmselvesS+ We were
‘Lol ba Ky. Butler E+s Back Enovgh
Maar \jowr a\\ are. Breathing” whilé
An date woeLS brandishing Greams.
L+. An the was going a aoa
Waving around Shot ay A
askin:  Uoho's gett Today
CCAUASL 5S mend es and also
Sauine ahd taun he US “Ya L( i
OW bout to see wyatt Ti al \\ akout |

1. No acoess to nes er Commis sary
ThnoSe | srovided! be She msititiuton

AS Wel\ Ne oY) Co nMSS4r SiAce
We Were Yor perm y red 3 Shof -
We also had s\ anSpever where cloach
voasW\1 auc ares $e ont ly due
to Covip- (Keys tah occaSs ions
+or ever Gl s at ahime tan oul
oF Ktand Seap th the restrooms.

%, No HeT Neals for a3 fay 5 and awed
Sack mead ceCened to b at Anthony
Case 4:20-cv-00891-P Document 10 Filed 09/21/20 Page 7of21 PagelD 344 (3)

A . ul :
as BAGNasties, On Several occasioNSs
there Was Molded \unchi mea and
caw veaeLab\€S that wece brown) &

Ss Ly "Ane when beoaqh* +0 the,
of cecs attention were +o\c\ We ©€
gor Cu Dat tus 1S rack we have ko

Awe Yan “ ‘ ‘
aN KSanvta environment IS A”

 

 

 

 

4. Not Providagpropec PPE pec CDC
GNACNES, Were Aven NO loves
aY all. Staff members in the
OFicens Unio have also dong
Q lav Suir For beng made to
work Kazoardous Ainons
YYot provided propec PPE.

Se\f- Care \S Some Thing Yhnats Nor
A\\lowed ¢

Io. Over-Crowding end No Social) Distancing
There exe, + women ah lt
aoproe wMat| g' x10’ Ge\\ AMatk Nas
a Gets oF Bank beds | a desk w]
attached chair and 4 lockers - Therelee
we Covi NOT Secia\ distance ond wee
Porced +o live. i cells volth Dositive
COvid-\4 inmates Tnmates thar
were very VW) aad with a total
@

Case 4:20-cv-00891-P Document 10 Filed 09/21/20 Page 8of21 PagelD 345

Wn Ai tferen ce foc © hon wmales
Wealth - Ty males voho had tested

Negatuse. 4-4 mes prior to testing
posriwe y Hock been wing i the Same
Cells wrth seriously Sick ines
which could not we voved dune to

wWe have suffered Ya mutual
enforcing, efCectd +tnat procduceg _
the depor \ Sehr oF a Sine F \dentifiable
ho mal weed “in _erden to becom2
ai) Consriyorional IN COMVMNaioan -
Case 4:20-cv-00891-P Document 10 Filed 09/21/20 Page 9of21 PagelD 346
t

Decunent LAST

 

(1) AL TA Declarations on events treatments ,

 

 

 

 

—  aruelty ond whu uctors , which ;
- dates? ximes and Names as evidenc=
— © - Sacrns i

 

 

(SEE UST oFNAMES PRovwED)
Krraced

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 4:20-cv-00891-P Document 10 Filed 09/21/20 Page 10of21 PagelD 347

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
FORT WORTH DIVISION

FAITH M. BLAKE,

(No. 73053-279),

LA TOYSHA GIBSON,
(No. 44161-177),
TIFFANY SNODGRASS,
(No. 20160-043),

DELISA WILLIAMS,
(No. 99950-051),
TRACIE CARTWRIGHT,
(No. 67271-019),
CRYSTAL HAMANN,
(No. 66795-380),

MEGAN SCOTT,

(No. Number),

ARIEL BISHOP,

(No. 27411-009),

TANYA TORRENCE,
(No. 57104-083),

CLARA POORBEAR,
(No. 20937-035),
GENESIS GONZALEZ,
(No. 19703-480),
JULIANA LOURDE,
(No. 28023-078),

WINDY PANZO,

(No. 15967-059),
SAMANTHA FORSYTHE,
(No. 31158-064),
ANDREA BROOKS,
(No. 28601-380),
CARRIE ALLRED,

(No. 31517-045),
ANGELA REYNOLDS,
(No. 50702-177),
VICTORIA MARTINEZ,
(No. 74453-479),

MINDY CASAS,

(No. 57122-177),

NIKKI GRAHAM,

(No. 17369-046),

CA CR OP WGP UG UR UR COR CGD CGR 6G) 00D 86D OD GOD UO) 0On WOR UO? GOD GOD UG) UG? UO? WO? UOD 00D 0G 6 LO? WO? 60) UG) WON CON Uo 6D 60) C0) Wo?
Case 4:20-cv-00891-P Document 10 Filed 09/21/20 Page11of21 PagelD 348

ANIKA FOLSOM,

(No. 32338-064),

ANGELA CUPIT,

(No. 49717-177),
CYNTHIA BAXTER,
(No. 04314-063),
VILLISCIA THOMAS,
(No. 18044-030),
STEPHANIE WALKER,
(No. 22305-026),
GEORGIA GREGG,
(No. 09233-479),
DAKOTA GARMANY,
(No. 53454-074),
DESIREE WADE,

(No. 15254-028),
LAURA SHAUGER,
(No. 68517-066),

WENDY ESPINOZA,
(No. 12293-010),
TIFFANY MANKIN,
(No. 14517-078),
BARBARA COMNEHAN,
(No. 28121-045),
SHELLY MIXSON,

(No. 12079-480,

AMY TEDDER,

(No. 14975-480),

LACI LANDERS,

(No. 38956-379),
BRANDI MOORE,

(No. 37492-480),
GLORIA BELTRAN,
(No. 23013-479),

MIA MITCHELL,

(No. 26852-078),
RANEEM HOURANI-MARTINEZ,
(No. 18540-479),

KERRI KIETH,

(No. 45557-177),
CHRISTINA WILLIAMS,
(No.20552-035),
CHRYSTAL LARCADE,
(No. 10875-010),

0GR CGR CGR UGD UGA CGD COD 0OD GOD CGD OGD 8GD CGD UG? UGD CGD 6G? 0G? 6G? 6G? UG? UG? LGD LGD COR 66> 60? 0G2 6G? 0G2 602 COD COD GR COD 66D 00D 60D 60D 06D 6G? 6 UG 6D

1
No
t
Case 4:20-cv-00891-P Document 10 Filed 09/21/20 Page 12of21 PagelD 349

MARIA RENDON,
(No. 43141-308),
JESSICA CHRONISTER,
(No. 27884-064),
JESSICA HOLL,

(No. 55333-177),
PEDRA CRUZ,

(No. 34488-479),
PEGGY CHAFFIN,
(No. 70653-061),
KENDRA WARD,

(No. 53803-177),

DAVI BAILEY,

(No. 22215-040),
SHANA CASTILLO,
(No. 21287-084),
SARAH ALRED,

(No. 25514-479),
ALEXIS DuMARCE,
(No. 17635-273),
JENNIFER BARELA,
(No. 89655-051),
JENNIFER GUTRIDGE,
(No. 40307-408),
LACEY MOORE,

(No. 28516-009),

TESA KEITH,

(No. 58769-177),

ERIKE MIJAREZ,

(No. 99247-380),
CAROLINA MEDELLIN,
(No. 98155-051),
SHAWNA ENLOE,
(No. 03306-479),

AMY ROBERTSON,
(No. 12574-028),
CANDICE KLEIN,

(No. 26623-078),
YVETTE AVILA,

(No. 66447-298),
EUGENIA ROWLAND,
(No.13940-273),

0GR CGR UGA UG CGN CGD GOD 00D 0GD 00D OD 6G) 6GD 60D 0G? 662 GOD 0G? 00D OD LOD UGD UO 06D LOD 66D 00D GOD GOD LOD 60D LOD GOD 60D 6D 00D 6D Uo 6OD 6m 4o> 4OD
Case 4:20-cv-00891-P Document 10 Filed 09/21/20 Page13o0f21 PagelD 350

-078), AS,
\ KOR
062),
-RS,

'63),
Case 4:20-cv-00891-P Document 10 Filed 09/21/20 Page 14 of at PagelD 351

~ Decumenty List

 

(a) Star-Te \eqrawy reporT by = K anley Johnson

 

lsee arltachel ext: v)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 4:20-cv-00891-P Document 10 Filed 09/21/20 Page 15 ge £ Abi 352

Cv donee.
wok Cerne eg

’ Women Say they face COVID at Fort Worth prison ee eee ante
StarTelegram) 4. Oerth Teas ompellinn

BY KALEY JOHNSON Leadon,
AUGUST 31, 2020 05:00 AM , UPDATED AUGUST 31, 2020 03:29 PM REBEONS

Inmates incarcerated at the only federally-run medical prison for women in the country say they have been subjected
to a “house of horror” over the past few months.

As of Tuesday, 73 women have signed onto a potential class-action suit against Federal Medica] Center Carswell, its
warden and several officials and officers.

In more than 200 pages of handwritten testimony, women describe meals of rotten food, negligent medical care and
malicious treatment as COVID-19 ran through the prison.

3 a

“While the public onty hears one side of the major business (BOP and FMC Carsweil), t
forgotten lives of mothers, daughters, grandmas. granddaughters, sisters all live against every
CDC guideline,” the lawsuit says.

In response to allegations of mistreatment at FMC Carswell, the Bureau of Prisons sent a statement on its general
policies for handling COVID-19. In part of the statement, the BOP said its care and treatment of inmates follows
CDC guidelines “with regard to quarantine and isolation procedures, along with providing appropriate treatment.”

‘The statement also said the majority of inmates who tested positive for COVID-19 are asymptomatic.

PRISON LOCKDOWN

FMC Carswell, located in northwest Fort Worth, has been a medical women’s prison since 1994, The facility, which

currently houses about |,300 inmates, has a checkered history of accusations of sexual assault and medical neglect.
Most women are serving sentences for drug or white-collar crimes and have medical issues.

In April, a woman incarcerated at Carswell gave birth via cesarean section while on a ventilator at a hospital. Andrea
Circle Bear died on April 28. She was the first woman in BOP custody to die from coronavirus — she would not be
the last.

The description of what women at FMC Carswell have gone through for the past two months is based on interviews
and the more than 200 pages of written testimony from women in Unit 2? North, the first unit to be hit with COVID-

19.

On June 30, the first cases of community spread began at Carswell, according to the lawsuit and adjoining
testimony. Inmates say a member of staff on the hospital floor was the first person to bring the virus into the prison.

Most of the units in Carswell, such as 2 North, are set up inside a four-story high rise. Cells, which hold four women
in a 7-foot-by-10-foot space, are set on the perimeter of a square with a TV room in the center.

While the facility had already been on lockdown -— not allowing visitors or daily outdoor time — Carswell shut
down the commissary and all activities. For three days, women said, they did not have contact with their families.
The TVs were turned off; officers told the women news stations were airing “fake news” about the prison.

For the next four weeks, many of the women would not be able to go outside. Since the commissary was shut down,
inmates said, they also went three weeks without being able to buy items such as soap, aspirin or tampons.

The prison stepped serving hot meals. For 19 days, the women said, they received one sack of food a day — inmates
called them “bag nasties” — which served as lunch and dinner.
Case 4:20-cv-00891-P Document 10 Filed 09/21/20 Page 16 of 21 PagelD 353

The vegetables they would give us were brown and dirty. The meat smelt old. The
muffins had mold on them. The fruit was rotten. They expected us to hold onto
the lunch meat unrefrigerated for hours and eat it for dinner. Juliana Elaine Lourde

The bag usually consisted of “eight pieces of bread, two slices of lunch meat, an apple or orange, half an onion, half
a tomato and a bag of chips,” one woman who asked to be identified by her initials M.S., wrote in her testimony.
“The vegetables were always brown and soft. My bunkie’s bag once contained a fly in the bag.”

The prison removed women from the unit who worked in sanitation or food service so they would still be able to
work, Women received cloth masks that are washed once a week, and staff put up plastic shower curtains in the
open doorway of the women’s cells, inmates said.

THREATENED BY OFFICERS

The night COVID-19 fully hit the prison, women in 2 North said they were subjected to malicious treatment from
two officers.
On June 30, women were kept in their cells for three hours, and many had to use the bathroom. Some have medical

paperwork that allows them to go to the bathroom without permission, and a group started to line up to use the
restroom. A staff member hit the panic button and said there was a riot.

Two officers, identified in the suit as Lt. Anthony and Lt. Butler, rushed to the unit. Anthony had a riot gun and
Butler carried pepper spray. Anthony waved the gun in the air and said inmates “need to stop testing him,” one
woman, Rugayya Abdul-hakim, wrote. Another woman asked Butler what they had done wrong, and he said that

“they were breathing, and that was enough.”

Adbul-hakim wrote that the men terrified her, triggering her PTSD from a past abusive relationship.

They threatened to take our mattresses and the food from our lockers. Lt.
Anthony called us cows. Lt. Butler, in response to one of the girls asking, ‘What
did we do wrong?’ he said, ‘Y'all are breathing; that's wrong enough!' Ruqayya
Abdul-hakim

“| refused to move even though there was blood trickling down my legs. My clothes and linen were both blood
stained. | was so humiliated,” she wrote.

The lawsuit specifically names Butler and Anthony as defendants.

When asked about this incident and others specifically named in the lawsuit, the BOP said it does not comment on
pending litigation.

‘NIGHTMARISH CONDITIONS’ IN QUARANTINE

As tensions rose at the prison, COVID-19 cases did, too.

The prison started mass testing in early July. On July 6, 51 women and two staff members were positive. By July 21,
510 women in the prison tested positive for the virus.

According to the lawsuit, women who tested positive were pulled from their cells and sent to a quarantine unit called
M2. They had to leave most of their items behind, which were transferred to an unlocked room where possessions

were quickly stolen.

Faith Blake, the primary plaintiff of the lawsuit, said those women who were quarantined were “treated absolutely
horribly.”
Case 4:20-cv-00891-P Document 10 Filed 09/21/20 Page 17 of 21 PagelD 354

A woman described her time in M2 in a letter to the Star-Telegram. The Star-Telegram is not using her name
because she said she feared retaliation for talking to the media.

The woman said she started showing symptoms of COVID-19 on July 10. She had a cough, shortness of breath,
could not taste or smell, and she had nasal discharge. She asked her unit manager to see a doctor, but had to wait 16

hours to be seen by medical staff or be tested.

As a sanitation worker, I did my job to not only clean but to keep staff and inmates
safe by working day and night. I feel my efforts have not been appreciated and I have
been punished for being sick. Tanya Torrence

When she tested positive, she was put in a room with six other women in M2. For six days, the woman stayed in the
same clothes. Some women in M2 had been in the same clsthes for 19 days, she said. She said two officers at M2
were “wonderful” and “kept the women calm,” and someone checked their temperature and pulse oximetry twice a

day.

But other women reported “nightmarish conditions” in their rooms. One woman, Windy Panzo, said she was placed
ina room with 10 women and “our food is thrown in and kicked in by their feet like we're dogs.”

Several women described difficulty getting medical care. A group of inmates had to beat on a door for 15 minutes
when a woman’s tongue swelled inside her mouth, Panzo wrote.

M.S. wrote that a woman with COVID-19 had a high fever and “staff refused to help her, so she slit her wrists
claiming she was going to die in here anyway.”

In a letter to the Star-Telegram, Joyce Godwin, a woman incarcerated at FMC Carswell,, expressed succinctly the
fear that has taken over the prison: “They call this place a hospital, but it is a house of horror.”

DEATHS AT CARSWELL

Those who tested negative remained in the unit, according to the women in 2 North, which was declared a “positive
unit” in July. Women who tested negative “were left in there to become positive,” Tara Childress told the Star-
Telegram. She, like many women, tested negative multiple times before eventually catching the virus from other

inmates,

Veronica Carrera-Perez, 40, was transferred into a cell with a woman who had already tested positive for COVID-
19. Within three days, Perez started to complain that her head hurt, she couldn’t taste anything and she was throwing
up, a woman who was recently released from Carswell told the Star-Telegram. The woman, who was released after
she completed her prison sentence, asked that her name not be used out of fear of retaliation from the BOP.

On Aug. 3, Perez died from COVID-19, four months after she applied for and was denied home confinement. In her
motion for release, she said her medical conditions consisted of shortness of breath and possibly breast cancer.

Not including Circle Bear and Perez, four other women have died from COVID-19-related causes at Carswell.

Sandra Kincaid, 69, was the second woman to die on July 14.
On July 20, 51-year-old Teresa Ely died while on a ventilator.

Wendy Campbell, 56, died on Aug. 15
Marie Neba died on Aug. 25

The BOP said in a statement that symptomatic inmates whose condition “rises to the level of acute medical care will
be transferred to a hospital setting; either at a local hospital, or at an institution’s hospital care unit, if they have
one.”
Case 4:20-cv-00891-P Document 10 Filed 09/21/20 Page18of21 PagelD 355

I’m only 28-years-old. Will | be able to go home healthy to be a mother to my kids? Or

will I die behind bars? Genesis Gonzalez
Carswell is not accredited as a hospital, so inmates are sent to a local hospital.

Carswell is not the only prison to struggle with containing the virus. Across the country, 117 people incarcerated in
federal prisons have died from COVID-19, according to the BOP’s website. FMC Fort Worth, a men’s prison, at one
point had the most cases in the country, and FCI Seagoville took that spot in July.

Kevin Ring, executive director of the criminal justice reform group FAMM, said the BOP initially treated prisons
like cruise ships — isolated from the world and COVID-19. But prisons are not islands; officers and staff come and

go, bringing and taking home the germs of the community.

“Now we've had a domino effect where it hits a state and it hits the prison, and once it gets into the prison, it’s
wildfire,” Ring said. “There’s no slowing it down.”

RECOVERED?

On Aug. 8, the Carswell warden declared the unit “recovered” and said no one else would be tested for the virus.
The last week of July, the commissary re-opened, women started going outside once a week and hot meals were

served again.

But women say the virus is not over. On Aug. 25, Blake said women are still showing symptoms of COVID-19, but
they are not being tested anymore. Sandra Shoulders, who is an inmate in Unit 1 South, said 34 people were
iransferred into her unit on Aug. 25 and they had not been tested.

| have never felt this helpless and insignificant in my life. The neglect that has
happened at this facility has not only put my life and other inmates in danger, but
also the staff and officers. Samantha Forsythe

In a statement, the BOP said the number of positive inmates at Carswell has dropped “as staff have diligently and
safely carried out their responsibilities in accordance with CDC guidelines.” The BOP said the prison follows CDC

guidelines on when inmates should be removed from isolation.

Women also say they still struggle with the emotional toll of the lockdown and how they were treated. Childress,
who has anxiety, has not been able to see a counselor for three months.

“They'll have people walk through the units, but that doesn’t help,” she said. “There is no psychological help or
sitting down one-on-one.”

Childress, and other women in 2 North’s lawsuit, hope to find justice for what they say has been cruel and unusual
punishment. She and Blake stressed that they need to find a lawyer who can help them file the suit as a class action.

On Aug. 24, Judge Mark Pittman ordered that the Carswell lawsuit could not be filed as a class action suit, and each
woman would need to pay a $400 filing fee and file her own lawsuit separately.

Blake and Childress said that some of them have faced retaliation for signing onto the suit.

“Anytime we try to speak up or get up, we're yanked out, we’re isolated.” Blake said. “We get put in the SHU. They
take our mattresses away from us, so we're sleeping on metal frames. A lot of the women are scared.”

She said some of the women in the suit are being transferred to other prisons. The BOP said it has limited facility-to-
facility transfers, and other inmate movement. “We cannot prove that it’s retaliation, but it’s odd,” Blake said.
oe <—= ___ ©€ Cendonec
re — Sta 6 e_Ienn lars so

oe - — peSore it 1s “missmc

7 -“&® a Masks +yech_ were provided —
to. tne inmates, See mask Exhitt _

in er vqinal. i aint effFered in.
oe D

Case 4:20-cv-00891-P Document 10 Filed 09/21/20 Page }9of21 PagelD 356

— Documeth List

—@) VW (oF Achons. oy LT ANTHONY
ond VT. BUTLER Wi Housing Unt. Lert
ale SOLE and. Wives tac roo needek

i o_obtase the Seatas
cs ‘Soo Tale Boost
nN enkna Cecapiaank

 

—w “yideo. Foolage oF Rees {.

LT ANTHONY and VT. BUTLER. a. a —

UNIT 4 900TH

es Taclage ko Sno yse oF Force and.
ee placa of Indifeecence ancl. ccc ty.
= Coeuse\_ needeck Xo cltam evicten

i eeegeeerieeeassenaneemeteeest

ted al asa. a
BehanviolH_ oa FM. self

   
 

~ shows 6

 

_ Per Rule 34 @), Fed. R, Cw. P ——
ee ~_euidonre will bé requested. | _

— S Exhbyy of “Phone Condom. subyitied

+o Courcts jn. meee Senp one

    

 

a ee Eels Brake vo | DEN Corr es =
“Yt AO-CV-oOgO1-P ee
_ Masks donot meet cee ¢DC _ ee
_ —gpaeliae? ond Stach members hove
ASO pe arane Ccacswel\ for NOT _ |
provid. C PPE gear . TE the ey
a Wa rece bofid kto Met Cun Stee |)
oe Vow \owiodt) 6. Ane 2 INA Ce cence ee

a aber ec ace She \nwoteS? |
Case 4:20-cv-00891-P Document 10 Filed 09/21/20 Page 20 of 21 PagelD 357

C. Has any court ever warned or notified you that sanctions could be imposed? YES NO

D. Ifyour answer is “yes,” give the following information for every lawsuit in which a warning was issued.
(If more than one, use another piece of paper and answer the same questions.)

1. Court that issued warning (if federal, give the district and division):

 

2. Case number:

 

3. Approximate date warning was issued:

 

Executed on: 9 vi i"? -xO i 5 J

DATE

 

 
   

(Signature of Plainti

PLAINTIFF’S DECLARATIONS

1. I declare under penalty of perjury all facts presented in this complaint and attachments thereto are true
and correct.

2. I understand, if I am released or transferred, it is my responsibility to keep the court informed of my

current mailing address and failure to do so may result in the dismissal of this lawsuit.

I understand I must exhaust all available administrative remedies prior to filing this lawsuit.

4. lunderstand I am prohibited from bringing an in forma pauperis lawsuit if I have brought three or more
civil actions or appeals (from a judgment in a civil action) in a court of the United States while
incarcerated or detained in any facility, which lawsuits were dismissed on the ground they were
frivolous, malicious, or failed to state a claim upon which relief may be granted, unless I am under
imminent danger of serious physical injury.

5. lunderstand even if] am allowed to proceed without prepayment of costs, I am responsible for the entire
filing fee and costs assessed by the court, which shall be deducted in accordance with the law from my
inmate trust account by my custodian until the filing fee is paid.

Signed this [7 day of September , 20 ZO

(Day) (month) (year)

Aaah

(Signature of Plaintiff)

ta

 

 

WARNING: Plaintiff is advised any false or deliberately misleading information provided in response to the
above questions may result in the imposition of sanctions. The sanctions the court may impose include, but
are not limited to, monetary sanctions and the dismissal of this action with prejudice.
AEA EON ALIS ML ML cl

“ate AL “VAM Ae
QS Walesa. Sr. ON NOG
WD MIF FO MUFSO

79) PLOT SY]

en

Case 4: 20. -CV- Se TO Filed 09/21/20 Page 21 0f 21 PagelD 358

"2S 1 PAE ST
AGS ALS ad

=
| =a e200 ee 2000 ‘abet p2od

 

nha nga nha pe

 

 

 

 

 

 

 

 

 

 

 

 

| fl

 

|

 

|

_|

 

a

.

 

| MW

Leib x4 “rar Ae
Le\1Le ~99 -O¢d
Tem) - Ws

upon €/ hase
hs Boa prog

eS See meg ele lear
